MEMORANDUM **
David Jackson appeals from the six-month sentence imposed upon revocation of supervised release. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Jackson’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
By order filed March 26, 2009, counsel was advised that the court appeared to lack jurisdiction over the appeal because appellant has been released from prison without an additional term of supervised release. Counsel was ordered to move for voluntary dismissal or show cause why the appeal should not be dismissed. To date, counsel has not responded.
Because Jackson has been released from custody and is not subject to an additional term of supervised release, we dismiss the appeal as moot. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
Counsel’s motion to withdraw is granted.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.